Citation Nr: 0702336	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern








INTRODUCTION

The veteran had recognized guerilla and combination service 
in the Philippine Army from April 1944 to March 1946.  The 
appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.


FINDINGS OF FACT

1. The veteran died in December 1993, and the certificate of 
death reveals that the cause of death was cardiorespiratory 
failure due to cerebrovascular disease; no other conditions 
were listed on the death certificate as a significant 
condition contributing to death.

2. During the veteran's lifetime, service connection was not 
in effect for any disability. 

3. There is no medical evidence that cardiorespiratory 
failure or cerebrovascular disease first shown after service 
had onset in service, or was manifested to a compensable 
degree within the applicable presumptive periods, or was 
otherwise caused by an injury or disease of service origin.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.
Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in April 2004.  The notice informed the appellant of the 
specific evidence needed to substantiate the claim.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of the claims.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The RO obtained service 
medical records and records of a private physician.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.



Legal Principles

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110. Service 
connection for certain chronic diseases, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Factual Background

According to the death certificate, the veteran died in 
December 1993, and the cause of death was cardiorespiratory 
failure due to cerebrovascular disease.  No other condition 
was listed as contributing to the cause of death. 

In an Affidavit for Philippine Army Personnel, dated in 1946, 
the veteran reported no illnesses from pertaining to the 
death-causing condition.  Upon separation examination, the 
cardiovascular system was normal.  Evidence from the Caraga 
Regional Hospital refers only to treatment made over 40 years 
after the veteran's separation from service.

After service, private medical records disclose the veteran's 
health problems as hyperlipidemia, headaches, frequent 
urination, temporary paralysis, anxiety neurosis, 
hypertension and cerebrovascular accident (brain hemorrhage 
or thrombosis.  All of the disabilities were first documented 
over 50 years after service. 

A medical certificate with case history was submitted from 
Dr. Madrano, who treated the veteran once in May 1992 for 
headaches and frequent urination.  Based on this one 
consultation, Dr. Madrano concludes that the veteran's death 
due to cerebrovascular accident was caused by the veteran's 
sedentary job, stress, chocolate consumption and second-hand 
smoke exposure during service.  There is no indication that 
this conclusion was based on a review of the claims file or 
accurate factual premises.

During the veteran's lifetime, service connection was not in 
effect for any disability. 

Analysis

After a review of all the evidence of record, the question 
presented is whether service connection is warranted for 
cardiorespiratory failure due to cerebrovascular disease, 
which was identified on the death certificate as having 
caused the veteran's death. 

The record shows that the veteran's health problems included 
hypertension, cerebrovascular accident (brain hemorrhage or 
thrombosis), hyperlipidemia, headaches, frequent urination, 
temporary paralysis, and anxiety neurosis.

The available service medical records contain no finding or 
history of hypertension, cerebrovascular accident (brain 
hemorrhage or thrombosis), hyperlipidemia, headaches, 
frequent urination, temporary paralysis, or anxiety neurosis.  
Additionally, there is no medical evidence of any health 
problems within the initial post-service year to a 
compensable degree to warrant service connection for 
cardiorespiratory failure due to cerebrovascular disease on 
the basis that the diseases were shown during service or on a 
presumptive basis. 

The medical opinion of Dr. Madrano lacks probative value, not 
only because it is not based on a review of the claims 
folder, but also because it is based on inaccurate factual 
premises.  Thus, to the extent that Dr. Madrano's opinion is 
offered to establish that the veteran's death was linked to 
active service, the Board observes that the opinion is highly 
speculative, and a finding of service connection may not be 
based on a resort to speculation or remote possibility.  38 
C.F.R. § 3.102.  A number of United States Court of Appeals 
for Veterans Claims (Court) cases have provided discussion on 
this point of weighing medical opinion evidence.  Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus between 
the veteran's in-service radiation exposure and his fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); Bloom 
v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative).

In reaching its decision, the Board has also taken into 
account the appellant's assertions regarding her claim.  
However, the appellant is not medically trained to offer any 
opinion as to causation.  Espiritu v. Derwinksi, 2 Vet. App. 
492, 494-495 (1992).  The Court has also held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


